DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          MICHAEL GOTTERT,
                              Appellant,

                                      v.

                  FRANK WARD and JUDITH WARD,
                           Appellees.

                                No. 4D 21-1807

                           [February 24, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Alcorta Waters, Judge; L.T. Case No.
20001915SCAXMX.

  Michael Gottert, Boca Raton, pro se.

  No brief filed for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.